 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   AUDREY MAYS,                                     Case No. 1:19-cv-00344-AWI-SAB

12                 Plaintiff,                         ORDER TO SHOW CAUSE WHY ACTION
                                                      SHOULD NOT BE DISMISSED FOR
13          v.                                        FAILURE TO COMPLY WITH A COURT
                                                      ORDER
14   INTERNAL REVENUE SERVICE, et al.,
                                                      (ECF No. 10)
15                 Defendants.
                                                      FOURTEEN DAY DEADLINE
16

17         On March 15, 2019, Audrey Mays (“Plaintiff”), proceeding pro se and in forma pauperis,

18 filed a complaint in this action against the Internal Revenue Service and the Department of the

19 Treasury seeking a refund of her federal income taxes. (ECF No. 1.) Plaintiff filed a second
20 amended complaint against the Internal Revenue Service on June 21, 2019. (ECF No. 9.) On

21 June 24, 2019, the Court issued an order authorizing service of Plaintiff’s second amended

22 complaint, and requiring Plaintiff to fill out and return the USM-285 form and summons within

23 thirty days. (ECF No. 10.) More than thirty days have passed and Plaintiff has not complied

24 with or otherwise responded to the June 24, 2019 order.

25 / / /

26 / / /
27 / / /

28 / / /


                                                  1
 1          Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

 2 service of this order, Plaintiff shall show cause why the instant action should not be dismissed

 3 for failure to comply with a court order. Plaintiff is advised that failure to show cause in

 4 response to this order will result in this action being dismissed for failure to comply with a court

 5 order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     August 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
